         Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              -X


AVAIL 1 LLC,

                               Plaintiff,                     DECISION & ORDER

               -against-                                          18 Civ. 11209 (FED)

ANDREA C. ADOVASIO,

                               Defendant.

                                             -X


PAUL E. DAVISON, U.S.M.J.:


       The plaintiff Avail 1 LLC ("Plaintiff) initiated the instant diversity action pursuant to

the New York Real Property Actions and Proceedings Law ("RPAPL") against the defendant

Andrea C. Adovasio ("Defendant") to foreclose on a residential mortgage. This case is before


me for all puiposes on consent of the parties pursuant to 28 U.S.C. § 636(c). Dkt. 11. Presently


before this Court is Plaintiffs motion for summary judgment under Rule 56 of the Federal Rules

of Civil Procedure: Dkts. 19 (Plaintiffs motion), 22 (Plaintiffs memorandum of law), 25

(Defendant's memorandum of law in opposition), and 29 (Plaintiffs reply).

       For the reasons that follow, Plaintiffs motion for summary judgment is DENIED.


Defendant is GRANTED summary judgment.1




1 I treat Defendant's memorandum of law in opposition as a cross-motion for summary
judgment. "District courts have the discretion to grant summary judgment sua sponte, even
without notice in certain circumstances." Jian Yang Un v. Shanghai City Corp, 950 F.3d 46, 49
(2d Cir. 2020) (quoting Sch-wan-Stabilo Cosmetics GmbH & Co. v. Paciflclink Intern. Corp., 401
F.3d 28, 33 (2d Cir. 2005) and citing FRCP 56(f)(l) ("After giving notice and a reasonable time
to respond, the court may . . . grant summary judgment for a nomnovant")). "When doing so,
however, they must take care 'to determine that the party against whom summary judgment is
rendered has had a full and fair opportunity to meet the proposition that there is no genuine issue
of material fact to be tried, and that the party for whom summary judgment is rendered is entitled
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 2 of 15




    I. BACKGROUND

        On February 13, 2004, Defendant executed a Note and Mortgage to Pence De Leon


Federal Bank ("the Bank") whereby she agreed to pay the Bank $450,000, plus interest, on

property located at 24 Elena Drive, Cortlandt Manor, NY 10567. Dkts. 28 at 1-2; 21 at 2-3. On


July 31, 2012, Defendant executed a document entitled "Consolidation, Extension and


Modification Agreement" ("CEMA") in which the Bank "extended] to [Plaintiff] an additional

principal sum of... $59,600.87 ("Additional Principal") in addition to the outstanding unpaid

principal balance of the prior note amount of $440,399.13 for a consolidated sum of


$500,000.00," and set a new interest rate, payment schedule, and maturity date. Dkts. 1-1 at 30-


31; 28 at 2.




thereto as a matter of law. Id. (quoting Ramsey v. Co^/?/;n, 94 F.3d 71, 73-74 (2d Cir. 1996)).
"The essential inquiry when such a conversion is challenged ... is not whether formal notice was
served, but whether, based on the facts and circumstances of the particular case, the opposing
party should reasonably have recognized the possibility that the motion might be converted Into
one for summary Judgment or was taken by surprise and deprived of a reasonable opportunity to
meet facts outside the pleadings." Id. (quoting Villante v. Dep 'f ofCorr., 786 F.2d 516, 521 (2d
Cir. 1986)).

       Here, Plaintiff had ample notice that the Court might treat Defendant's opposition as a
cross-motion for summary judgment, including the opportunity to submit supplemental briefing
pursuant to the Court's May 8, 2020 Order, Dkt. 3 1, and address at oral argument the question of
its standing. Additionally, all parties agreed in their filings and on the record at oral argument
that there were no remaining genuine issues of material fact to be tried and that all remaining
issues were questions of law.


       Moreover, "[s]tanding 'is an essential and unchanging part of the case-or-controversy
requirement of Article III, Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck-
Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005) (quoting Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992)), and can be raised sua sponte "because [it] goes to this
Court's subject matter jurisdiction," id. (citing United States v. Qiiinones, 313 F.3d 49, 57-58 (2d
Cir.2002)). See also U.S. Bank Nat'l Ass'n as Tr. for RMAC Tr., Series 2016-CTTv. Christian,
No. 19 Civ. 427 (CBA)(RML), 2020 WL 3918566, at *2 (E.D.N.Y. Feb. 25, 2020), report and
recommendation adopted. No. 19 Civ. 427 (CBA)(RML), 2020 WL 3893015 (E.D.N.Y. July 10,
2020) (addressing the plaintiffs standing, sua sponte, in a foreclosure action).


                                                  2
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 3 of 15




        Plaintiff alleges that Defendant "breached her obligation under the [CEMA], and thereby

caused a default, by failing to pay the regular monthly payment which came due on October 1,


2017 (the "Event of Default") and all subsequent payments." Dkt, 21 at 3. Defendant admits to


the default but is "unsure as to the exact date of the occurrence." Dkt. 28 at 2-3.


        On April 5, 2018, an Assignment of Mortgage was executed in which the February 13,


2004 mortgage, "as modified by an unrecorded Agreement dated May 27, 2009," was assigned


to Plaintiff. Dkts. 1-1 at 26-28; 28 at 2. Also on April 5, 2018, the Bank executed an Allonge to

the February 13, 2004 Note in which payments on the Note were to thereafter be made to


Plaintiff. Dkts. 1-1 at 23; 28 at 2. Defendant contends that the Assignment of Mortgage and the


Allonge were insufficient to assign the mortgage and transfer the note, respectively, to Plaintiff.


Dkt 28 at 2.

        On June 8, 2018, Plaintiff asserts that both a 30-day Default Notice and a 90-day Notice

were mailed to Defendant by certified and first-class mail pursuant to RPAPL § 1304. Dkts. 28 at


3; 1-1 at 34-42.


        On December 3, 2018, Plaintiff filed the instant complaint "to foreclose an extended and


modified mortgage made by [Plaintiff]." Dkt. 1 at 2.

    II. MOTION FOR SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate when "the movant shows that there is no genuine


dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.


Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) ("[SJummary

judgment is proper 'if the pleadings, depositions, answers to interrogatories, and admissions on


file, together with the affidavits, if any, show that there is no genuine issue as to any material fact


and that the moving party is entitled to a judgment as a matter of law.'") (quoting former Fed. R.
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 4 of 15




Civ. P. 56(c))). A genuine dispute exists where "the evidence is such that a reasonable jury


could return a verdict for the nonmoving party," while a fact is material if it "might affect the


outcome of the suit under the governing law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,


248 (1986). "Factual disputes that are irrelevant or unnecessary will not be counted." Id.


        The movant bears the initial burden of demonstrating "the absence of a genuine issue of


material fact," and, if satisfied, the burden then shifts to the non-movant to present "evidence


sufficient to satisfy every element of the claim." Holcomb v. lona Coll., 521 F.3d 130, 137 (2d


Cir. 2008) (citing Celotex, 477 U.S. at 323-24). To defeat a motion for summary judgment, the


nonmovant "must come forward with 'specific facts showing that there is a genuine issue for


trial/" Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.574,587, 106 S. Ct.1348, 89


L. Ed. 2d 538 (1986) (quoting former Fed. R. Civ. P. 56(e)). "The mere existence ofascintilla

of evidence in support of the [non-movant's] position will be insufficient; there must be evidence


on which the jury could reasonably find for the [nonmovant]." Anderson, 477 U.S. at


252. Moreover, the non-movant must do more than simply show that there is some


metaphysical doubt as to the material facts," M.atsnshita, 475 U.S. at 586, and he "may not rely


on conclusory allegations or unsubstantiated speculation, Fujitsu Ltd v. Fed. Express Corp.,


247 F.3d 423, 428 (2d Cir. 2001) (internal quotation marks and citation omitted).

       In determining whether there exists a genuine dispute as to a material fact, the Court is


"required to resolve all ambiguities and draw all permissible factual inferences in favor of the


party against whom summary judgment is sought." Johnson v. Killian, 680 F.3d 234, 236 (2d


Cir. 2012) (internal quotation marks and citation omitted). The Court's job is not to "weigh the

evidence or resolve issues of fact." Lucente v. Int I Bus. Macks. Corp., 310 F.3d 243, 254 (2d


Cir. 2002). "Assessments of credibility and choices between conflicting versions of the events




                                                 4
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 5 of 15




are matters for the jury, not for the court on summary judgment." Jeffreys v. City of New York,


426 F.3d 549, 553-54 (2d Cir. 2005) (citation omitted). "[T]he judge must ask ... not whether . .


. the evidence unmistakably favors one side or the other but whether a fair-mindedjury could


return a verdict for the plaintiff on the evidence presented." Id. at 553 (quoting Anderson, 477


U.S. at 252).


    III. DISCUSSION

        "In a New York mortgage foreclosure action, a plaintiff makes siprima facie case—with


summary judgment appropriate if nothing else is shown—where the foreclosing party produces


documentary evidence establishing the three elements of a foreclosure claim: (1) a mortgage, (2)


a note, and (3) proof of default on the note by the mortgagor." Onewest Bank, N.A. v. Gnerrero,


No. 14 Civ. 3754 (NSR), 2016 WL 3453457, at :i:3 (S.D.N.Y. June 17, 2016) (internal quotations

omitted) (quoting Wells Fargo Bank, N.A. v. Ullah No. 13 Civ. 485 (JPO), 2015 WL 3735230,

at *4 (S.D.N.Y. June 15, 2015), appeal dismissed (Sept. 3, 2015). "Additionally, where, as here,


the plaintiffs standing is placed in issue by a defendant, the plaintiff must prove its standing as

part of its prima facie showing, JPMorgan Chase Bank, Nat, Ass'n v. Weinberger, 142 A.D.Sd


643, 644 CN.Y. App. Div. 2016) (citing Flagstar Bank, FSB v Mendoza, 139 A.D.3d 898 (2016)

and OS. Bank, N.A. v Collymore, 68 A.D.3d 752, 753 (2009)), and "the plaintiff must establish

[its standing] before the burden shifts back to the defendant" to provide affirmative evidence of

its defenses. Guerrero, 2016 WL 3453457, at *3 (quoting Ullah, 2015 WL 3735230, at *4).

"Once the plaintiff has established its prima facie case[J ... the Mortgagee has a presumptive


right to foreclose which can only be overcome by an affirmative showing by the Mortgager." Id.


       Here, Defendant does not contest that she defaulted on the Mortgage, but she does appear


to argue that Plaintiffs summary judgement motion should be denied (1) because the CEMA
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 6 of 15




does not constitute a valid lien on the property as the CEMA, the agreement pursuant to which


Plaintiff is seeking to foreclose, was not properly executed and/or was not assigned to Plaintiff,


endorsed to Plaintiff, or endorsed in blank; and (2) due to Plaintiffs failure to explain an

unrecorded 2009 mortgage modification mentioned in the assignment of the original mortgage.


Dkt. 25 at 3-4. Additionally, Defendant raises the following affirmative defenses: lack of


standing and failure to comply with the notice provision ofRPAPL § 1304.

           A. Standing


        As Defendant raises the issue of Plaintiff s standing and, thus. Plaintiff must prove


standing as part of its prima facie case, I begin—and end—there. "Under New York law, '[a]


plaintiff establishes its standing in a mortgage foreclosure action by demonstrating that, when the


action was commenced, it was either the holder or assignee of the underlying note.'" E. Sav.


Bank, FSB v. Thompson, 631 F. Appx 13, 15-16 (2d Cir. 2015) (summary order) (quoting Wells

Forgo Bank, N.A. v. Rooney, 132 A.D.3d 980, 981 (2d Dep't 2015)). "Notably, either a


written assignment of the underlying note or the physical delivery of the note prior to the


commencement of the foreclosure action is sufficient to transfer the obligation, and the mortgage


passes with the debt as an inseparable incident/" Id. (quoting U.S. Bank, N.A. v. Collymore, 68


A.D.3d 752, 754, 890 N.Y.S.2d 578, 580 (2d Dep't 2009)).

       "A holder' is 'the person in possession of a negotiable instrument that is payable either


to bearer or to an identified person that is the person in possession.'" U.S. Bank N.A. v Moulton,


179 A.D.3d 734, 736 (2d Dep't 2020) (quoting Deutsche BankNafl. Trust Co. v Brecon, 142




       Although Plaintiffs motion addresses all of Defendant's affirmative defenses in her
complaint. Defendant raises only the standing and notice defenses noted supra in her opposition
and, accordingly, her residual affirmative defenses are deemed abandoned. See Camarda v.
Sehver, 673 F. App'x 26, 30 (2d Cir. 2016). Additionally, as I find that Plaintiff lacks standing,
I do not reach any of the remaining claims and defenses.
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 7 of 15




A.D.3d 683, 684 (2d Dep't 2016)). "Holder status is established where the plaintiff possesses a

note that, on its face or by allonge, contains an indorsement in blank or bears a special


indorsement payable to the order of the plaintiff." Thompson, 631 F. App'x at 15 (quoting Wells

Fargo Bank NA v. Ostiguy, 127 A.D.3d 1375, 1376 (3d Dep't 2015)). An allonge "is an

additional piece of paper firmly attached to a note to provide room to write endorsements," and


is required "[i]fthe endorsement is not on the note itself." Monlton, 179 A.D.3d at 737 (citing


McCormack v Maloney, 160 A.D.3d 1098, 1099 (3d Dep't 2018) and NY UCC § 3-202(2)).

       Plaintiff argues that because it had physical possession of the Note, endorsed and made


payable to Plaintiff by allonge dated April 5, 2018, prior to the commencement of this action on

December 3, 2018, it has standing. Dkt 29 at 5-7. Plaintiff further contends that its attachment


of the note as an exhibit to the complaint alone was sufficient to establish standing. Dkt 22 at 13


(citing Cenlar FSB v. Tenenbaum, 172 A.D.3d 806, 806-07 (2d Dept. 2019)). Defendant, on the

other hand, argues (1) that Plaintiffs affidavit provided insufficient details demonstrating when

and how the note came into Plaintiffs possession to confer standing, (2) that Plaintiff failed to

prove that the allonge was "so firmly affixed to the note so as to become part of [the note]/'


which is required to establish standing, and (3) that the CEMA was not assigned or endorsed to

Plaintiff or in blank, and, thus, Plaintiff does not have standing to foreclose on the CEMA. Dkt.


25 at 2-3. As I find that Plaintiff has failed to establish standing to foreclose on the CEMA, I do

not address the first two arguments raised by Defendant.


       The first question that must be answered is the impact of the CEMA, if any, on Plaintiffs


standing. As discussed, Plaintiff is seeking to foreclose pursuant to Plaintiffs default under the


CEMA, see Dkt 1, which, according to the language of the CEMA, consolidates the terms of the


2004 mortgage and note with the terms of the CEMA itself.



                                                 7
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 8 of 15




        Specifically, the CEMA was an agreement between Defendant and the original lender,


Ponce De Leon Federal Bank, executed on July 31, 2012, whereby (1) the Bank extended to


Defendant "an additional principal sum of... $59,600.87 ... in addition to the outstanding


unpaid principal balance of the prior note amount of $440,399.13 for a Consolidated sum of

$500,000.00; (2) Defendant's property was made "subject to the New additional Principal and

the Prior Mortgage; (3) the parties "agreed to consolidate and combine the Additional Principal

amount and Prior Mortgage and to modify the terms thereof and to consolidate and combine the


indebtedness evidenced in [the CEMA] and the Prior Note," (4) "[tjhe Liens of the Additional

Principal and the Prior Mortgage [were] consolidated and combined so that together they . . .


constitute[d] in law but One Single Lien or claim upon the premises" securing the $500,000

principal sum; (5) certain terms, including the interest rate, payment schedule, and maturity date


of the loan, were modified; (6) the parties "certified that [the CEMA] secure[d] the same

indebtedness evidenced by the obligations secured by [the CEMA] and the Prior Mortgage and

secure[d] no further of other indebtedness or obligations;" (7) the parties agreed that the CEMA

"supersede[d] all the provisions of the Prior Mortgage and Prior Note;" and (8) they agreed that

the CEMA combin[ed] into one set of rights and obligations (a) all of the promises and

agreements stated in the Prior Note and the Prior Mortgage; and (b) all of the promises and

agreements stated in [the CEMAj." Dkt. 1-1 at 30-32. The CEMA clarified that this fmal

provision "mean[t] that all of [the Bank]'s rights under the Prior Mortgage and this [CEMA] are

combined so that under the law [the Bank] has One Mortgage. That One Mortgage covers the


Prior Note and [the CEMA] and is a Single claim upon the Mortgaged Property. This combining

of Note, Mortgage and [the CEMA] is knows as a 'Consolidation' of the Note and the

Mortgage."/^, at 32.
        Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 9 of 15




        Without reference to this 2012 CEMA, in 2018, the Bank, via the Assignment of

Mortgage discussed supra, assigned the February 13, 2004 mortgage to Plaintiff, Dkts. 1-1 at 26-


28, 28 at 2, and the Bank attached an allonge to the February 13, 2004 Note in which payments

on the Note were to thereafter be made to Plaintiff, Dkts. 1-1 at 23; 28 at 2.


        Defendant, citing no authority, contends that the 2012 CEMA that she executed with the

Bank lacks the requisite "gap note or consolidated mortgage," and "[w]ithout a note and [the


CEMA] being recording [sic] on the land records, it is unclear how Plaintiff can treat this as a

valid lien on the property and seek to foreclose." Dkt. 25 at 4. In other words, although


Defendant does not contest that a mortgage and note under which she has defaulted exists, she


appears to contend the CEMA was not properly executed and, thus, Plaintiff lacks standing to


bring this claim based on the CEMA.

        On May 8, 2018, the Court ordered the parties to file simultaneous supplemental briefs


addressing specific questions raised by the Court concerning the proper execution ofaCEMA,


the consequences flowing from the CEMA either being properly or improperly executed and the


potential effects this could have on Plaintiffs standing, and any impact the resolution of these


questions could have on Plaintiffs recovery. Dkt. 31.


        In her supplemental brief responding to the Court s Order, Defendant appears to contend


that Plaintiff is seeking to foreclose on two mortgages which Plaintiff argues were incorrectly


consolidated by the CEMA. Dkt. 35 at 2. Defendant explains that as every mortgage transaction


must have both a note setting forth the borrower's obligation and a mortgage creating a lien on


real property to secure the note. Plaintiffs failure to execute a new, or "gap," note means that no


new obligation was created in the CEMA and, thus, if there is no obligation there can be no new


lien "for there is nothing to secure." Id.
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 10 of 15




        Also in response to the Court's Order, Defendant now contends that, "[i]fthe CEMA is a


valid agreement, not necessar[il]y a valid lien but just a valid agreement, by its terms [that all of

the Bank's rights under the prior mortgage are combined so that under the law there is one


mortgage], it extinguished the original mortgage." Id. at 4. At oral argument, Defendant clarified


that while the she maintains that the CEMA is not an enforceable lien, it may be an enforceable


contract in which case the Bank would be the proper plaintiff in a breach of contract action rather


than a foreclosure action. In the alternative. Defendant argues that, if the CEMA is enforceable,


only the Bank would have standing m a foreclosure action because the CEMA was never


endorsed in blank, endorsed to Plaintiff, or assigned to Plaintiff.


        Additionally, Defendant concedes that generally when a CEMA is created consolidating


two previously existing mortgages, the first notes and mortgages still exist and may be assigned


to other lenders and, "in theory, plaintiff could maintain an action on the original note only."


Dkt. 35 at 3; see, e.g., Benson v. Deutsche Bank Nat. Tr., Inc., 109 A.D.3d 495, 498 (2013)


("[wjhere . . . balances of first mortgage loans are increased with second mortgage loans and


CEMAs are executed to consolidate the mortgages into single liens, the first notes and mortgages


still exist and may be assigned to other lenders"). However, Defendant also argues, as noted,


that the allonge was insufficiently attached to the original note and, therefore, it also does not


confer standing on Plaintiff. Dkt. 35 at 3.


       Plaintiff, also citing no authority, argues that it does have a valid lien on the property and

a gap note is not required as the instant CEMA "is not a true consolidation' agreement, as it did


not consolidate two separate mortgage liens; rather, [i]t was one mortgage loan in the amount


of $450,000.00, which Mortgage and Note were then restated in their entirety, then extended and


modified by that instrument dated July 31, 2012," and"[t]he new terms are set forth in that




                                                  10
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 11 of 15




Agreement." Dkt. 29 at 6. Additionally, Plaintiff contends that "[a] modification agreement need


not be recorded in the land records as it is only intended to change the terms of the Loan and not


to change or modify Plaintiffs lien in the land records." Id.


        In its supplemental brief, Plaintiff maintains that no new mortgage was created by the


CEMA and that only the original note was modified. Plaintiff points to language in the CEMA

indicating that it "supersedes, restates, and amends the original Note ... by advancing to the


borrower an additional $59,600.87," Dkt. 34 at 1, and to the second "THEREFORE" clause


modifying the interest rate, monthly payment amount, and maturity date of the loan, Dkt. 1-1 at


31, as evidence that the CEMA increased the note, not the mortgage, which "simply means that


the new Note amount of $500,000 Is not fully secured by the Mortgage on the property," Dkt. 34


at 2. Plaintiff fails, however, to mention that the CEMA also " supersede^] all the provisions of


the Prior Mortgage." Dkt. 1-1 at 32. Additionally, Plaintiff argues that the fourth


"THEREFORE" clause in which Defendant and the Bank "certified] that [the CEMA] secure[d]

the same indebtedness evidenced by the obligations secured by [the CEMA] and the Prior

Mortgage and secures no further of other indebtedness or obligations," Dkt. 1-1 at 31, signifies


that the CEMA "created a new Note" and that the CEMA was not an actual "CEMA" but rather


simply a modification of the note, Dkt 34 at 2. The Court observes that Plaintiffs assertions


that the CEMA created a new note and only modified the original note appear to be at odds with

one another. Moreover, as discussed infra. Plaintiff seems to ignore the language in the CEMA


indicating that it is not a mere modification of the note. Indeed, at oral argument. Plaintiffs


counsel conceded that the CEMA was not drafted properly.


       In further response to the Court's Order, Plaintiff next argues that, assuming argnendo


that the CEMA failed to create a valid lien, it "maintains its standing ... as the holder of Prior




                                                 11
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 12 of 15




Note with allonge and the original CEMA, which modified the Prior Note" because "it is the

ownership of the Note as modified that controls." Dkt. 34 at 2. Presumably due to the answer's


negative effect on Plaintiffs standing, Plaintiff did not respond to the Court's question as to the

consequences of the CEMA creating a valid lien.


        Both parties ultimately agree that the "CEMA" In this case was not actually a


consolidation of two mortgages. While Plaintiff argues that It was merely a modification of the


original note and thus did not require a gap note or consolidated mortgage. Defendant contends


that the CEMA was an attempt to consolidate two mortgage liens, but the CEMA was not


properly executed due to the lack of a gap note or consolidated mortgage and is unenforceable.


        As discussed above. Defendant now claims, in response to the Court's Order, that if the


agreement is valid, though not conceding it would create a valid lien, the CEMA would


extinguish the original note and mortgage. Dkt 35 at 4 (citing Plotch v. Wells Fargo Bank, N.A. ,


No. 17 Civ. 00309 (NO) (RER), 2018 WL 344967, at ^4 (E.D.N.Y. Jan. 9, 2018), affd, 758 F.

App'x 221 (2d Cir. 2019)). In Plotch, the Court was tasked with deciding whether the CEMA

was the only relevant mortgage or whether alleged defects In the prior mortgages affected the


CEMA. 2018 WL 344967, at *4. The Court held that "a consolidated mortgage can supersede

prior mortgages and become the operative agreement between the parties, if that is what their


contract so provides/' the CEMA had done so there, and as the plaintiffs allegations were all


aimed that the prior mortgages, the plaintiff had failed to state a claim upon which relief could be

granted as the CEMA was the only relevant mortgage. Id. Contrary to Defendant's assertion,


however, it is not clear that Plotch explicitly addresses whether a valid "agreement" as


Defendant alleges we have here, as opposed to a valid lien, would extinguish prior mortgages. In




                                                 12
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 13 of 15




any event, as discussed below, I find that the CEMA is not a mere modification of the original


note and, pursuant to its terms, created a new note and new mortgage on the property.


       Although CEMAs typically consolidate two previously executed mortgages into one

document strictly for the convenience of the contracting parties, see, e.g., CIT Bank, N.A. v.


Elliot, No. CV154395JSARL, 2019 WL 2436212, at ^ (E.D.N.Y. Feb. 5, 2019) ("[tjhe courts

recognize the well-settled principle that a consolidation 'agreement is an instrument of


convenience for the contracting parties only ), here, the new note and new mortgage are


contained in the CEMA itself and consolidated and combined with the original note and

mortgage.3 Indeed, as discussed above, the CEMA explicitly states (1) that a lien exists on the


property with respect to the new money, (2) that it consolidates and combines both the new


money and the prior mortgage and the new note and the prior note, (3) that it consolidates and


combines the two liens which together constitute in law but One Single Lien or claim upon the


Premises securing the principal sum of... $500,000.00," (4) that the CEMA secures the notes


secured by both the CEMA and the prior mortgage, (5) that it "supersede[s] all the provisions of

the Prior Mortgage and Prior Note," (6) that it combines into one set of rights and obligations all

of the promises and agreements stated in the prior note and mortgage with those in the CEMA,


and (7) it reiterates that pursuant to the CEMA there is but one mortgage and claim under the

law,Dkt. 1-1 at 30-32.


       In other words, pursuant to its own language, the CEMA consolidates the original note


and original mortgage with the new note and new mortgage created In the CEMA, and it extends




3 Notably, although both parties implicitly agree that a properly executed CEMA
consolidating two existing mortgage liens would require a gap note and/or consolidated
mortgage, here, as discussed, the new note and mortgage, as well as the consolidated note and
mortgage are contained in the CEMA itself.


                                                 13
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 14 of 15




and modifies the terms of the original note and mortgage. Moreover, the CEMA supersedes the


prior note and mortgage and adds "new money." Accordingly, I find, based on the language of


the CEMA and the inclusion of the new principal sum of $59,600.87 in the CEMA, that the

CEMA created a second mortgage, see Nzicci v. Phh Mortg. Corp., No. 14 Civ. 2683 (NGG)


(RML), 2016 WL 1070815, at *4 (E.D.N.Y. Mar. 16, 2016), affd, 679 F. App'x 48 (2d Cir.

2017) ("A consolidation agreement combining multiple outstanding mortgages into a single lien

is not considered a new mortgage where no new money is included in the consolidation."


(emphasis added)), and that the CEMA extinguished or replaced the original note and mortgage,

see CIT Bank, 2019 WL 2436212, at *3 (explaining that (1) a consolidated mortgage supersedes

the prior mortgage where, as here, the language of the CEMA so provides, and that (2) the


execution ofaCEMA consolidating two existing mortgages and the promissory notes secured by


them "did not extinguish or replace the two existing mortgages" where, as is not the case here,


"no new money was included in the CEMA."). Additionally, the Court in CIT Bank further


explained that "where the parties have entered into a CEMA for purposes of consolidating


existing mortgages, rather than refinancing those mortgages, the CEMA becomes the operative


instrument governing the rights and obligations of the parties, however the underlying mortgages


are not extinguished." 2019 WL 2436212, at *3 (emphasis added). Here, Defendant refinanced


her loan from the Bank through the CEMA: the Bank lent Defendant new money; they revised




4 Both parties appear to implicitly agree that a CEMA that purports to make changes to the
lien must be recorded in the land records. However, the parties have cited no authority, even
after requests to do so, and this Court has found none, supporting the conclusion that a CEMA
that has not been recorded in the land records, but contains language clearly stating it supersedes
the prior note and mortgage and includes new money, cannot extinguish the underlying note and
mortgage and/or confer standing on its assignee or holder.


                                                 14
       Case 7:18-cv-11209-PED Document 41 Filed 08/03/20 Page 15 of 15




the interest rate, payment schedule, and maturity date of the consolidated notes and mortgages;


and they established one new mortgage, one new note, and one claim on the property.


       Accordingly, I find that as the CEMA was not endorsed in blank, endorsed to Plaintiff, or


assigned to Plaintiff, Plaintiff was not the holder or assignee of the CEMA prior to the

commencement of this action and lacks standing. See Thompson, 631 F. App'x at 15-16.


   IV. CONCLUSION

       For the foregoing reasons, Plaintiffs motion for summary judgment is DENIED, and


Defendant is GRANTED summary judgment.




       The Clerk of the Court is respectfully directed to terminate the pending motion (Dkt. 19),

to enter judgment in favor of Defendant, and to close the case.




Dated: August 3, 2020                                SO ORDERED
        White Plains, New York




                                                     PAUL E. DAVISON, U.S.MJ.




                                                15
